Hill, C. J.
1. A.motion to dismiss a plaintiff’s petition because it “fails to set up a cause of action” is in effect a demurrer; and the refusal to sustain such a motion is not a proper ground for a motion for a new trial, but should be directly excepted to.
2. The refusal of the court to continue a case because of alleged surprise caused by the allowance of an amendment is not cause for reversal, unless the refusal was a clear abuse of discretion. No abuse of discretion *446appears here. Ga., F. & A. Ry. Co. v. Sasser, 4 Ga. App. 276 (61 S. E. 505).
Action for damages; from city court of Cordele — Judge Strozier. July 14, 1910.
Submitted December 1, 1909.
Decided February 22, 1910.
O. T. Gower, Crum cG Jones, for Mayor and Council of Cordele.
J. T. Hill, contra.
3. The other assignments of error depend upon a consideration of the evidence; and, there being- no proper brief of the evidence, but a copy-of the stenographic report containing much immaterial matter, those assignments will not be considered by this court. Civil Code, § 5488; Albany & Northern Ry. Co. v. Wheeler, 6 Ga, App. 270 (64 S. E. 1114).

Judgment affirmed on main bill of exceptionsj cross-bill of exceptions dismissed.